18-618
     Li v. Barr
                                                                                  BIA
                                                                             Nelson, IJ
                                                                          A205 616 552

                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 20th day of November, two thousand nineteen.
 5
 6   PRESENT:
 7            BARRINGTON D. PARKER,
 8            REENA RAGGI,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   ZHESHAN LI,
14            Petitioner,
15
16                v.                                             18-618
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Vincent S. Wong, New York, NY.
24
25   FOR RESPONDENT:                  Joseph H. Hunt, Assistant
26                                    Attorney General; Cindy S.
27                                    Ferrier, Assistant Director;
28                                    Surell Brady, Trial Attorney,
29                                    Office of Immigration Litigation,
30                                    United States Department of
31                                    Justice, Washington, DC.
1          UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5          Petitioner Zheshan Li, a native and citizen of the

6    People’s Republic of China, seeks review of a decision of the

7    BIA affirming an Immigration Judge’s (“IJ”) denial of Li’s

8    application for asylum, withholding of removal, and relief

9    under the Convention Against Torture (“CAT”).                         See In re

10   Zheshan Li, No. A205 616 552 (B.I.A. Feb. 2, 2018), aff’g No.

11   A205 616 552 (Immig. Ct. N.Y. City Apr. 18, 2017).                    We assume

12   the   parties’      familiarity     with    the    underlying         facts   and

13   procedural history.

14         Under the circumstances, we have reviewed both the IJ’s

15   and   the   BIA’s      opinions    “for    the    sake   of     completeness.”

16   Wangchuck v. DHS, 448 F.3d 524, 528 (2d Cir. 2006).                           The

17   applicable       standards    of     review      are     well     established.

18   8 U.S.C. § 1252(b)(4)(B); Y.C. v. Holder, 741 F.3d 324, 332

19   (2d Cir. 2013).         The agency did not err in finding that Li

20   failed to establish a well-founded fear of persecution on

21   account     of   his   conversion    to    Christianity         and   religious

22   activities in the United States.

23
                                           2
1           Absent     past   persecution,          an        alien     may   establish

2    eligibility for asylum by demonstrating a well-founded fear

3    of future persecution.            See Ramsameachire v. Ashcroft, 357

4    F.3d 169, 178 (2d Cir. 2004); 8 C.F.R. § 1208.13(b)(2).                          To

5    demonstrate      a   well-founded     fear,         an    applicant      must   show

6    either a reasonable possibility that he would be singled out

7    for persecution or that the country of removal has a pattern

8    or practice of persecuting similarly situated individuals.

9    8 C.F.R. § 1208.13(b)(2)(iii).                “[The] alien must make some

10   showing that authorities in his country of nationality are

11   either aware of his activities or likely to become aware of

12   his activities.”         Hongsheng Leng v. Mukasey, 528 F.3d 135,

13   143 (2d Cir. 2008).

14          As evidence that Chinese authorities are aware of his

15   religious       activities   in    the       United      States,    Li   submitted

16   unsworn letters from his mother and aunt.                        We defer to the

17   agency’s decision to afford little weight to these unsworn

18   letters from interested witnesses.                    See Y.C., 741 F.3d at

19   334.    Given that Li provided no other independent evidence

20   to support his assertion that authorities are aware of his

21   religious practice, the agency did not err in finding that

22   assertion speculative.        See Y.C., 741 F.3d at 334; see also

23   Jian Xing Huang v. U.S. INS, 421 F.3d 125, 129 (2d Cir. 2005)
                                              3
1    (“In the absence of solid support in the record . . . [an

2    applicant’s] fear is speculative at best.”).

3         The agency also reasonably concluded that the country

4    conditions    evidence    does    not       support       Li’s    claim.         That

5    evidence   indicates      that    tens      of     millions       of    Christians

6    practice in unregistered churches in China and that officials

7    do not interfere with religious practice in some areas of the

8    country.      Further,     that    evidence          makes       no    mention     of

9    religious persecution in Li’s home province of Jilin.                        Given

10   the large number of religious practitioners in China and

11   regional variations in the restrictions on their activities,

12   the agency did not err in finding that Li failed to establish

13   a   well-founded   fear    of    being          singled   out     for    religious

14   persecution.    See 8 C.F.R. § 1208.13(b)(2)(ii); see also Jian

15   Hui Shao v. Mukasey, 546 F.3d 138, 149, 172-73 (2d Cir. 2008)

16   (finding no error in agency’s requirement that applicant

17   demonstrate well-founded fear of persecution specific to his

18   or her local area when persecutory acts vary according to

19   locality). Nor did it err in finding that Li failed to

20   demonstrate    that    China      has       a    pattern     or       practice     of

21   persecuting Christians similarly situated to himself.                             See

22   8 C.F.R. § 1208.13(b)(2)(iii); see also Santoso v. Holder,

23   580 F.3d 110, 112 (2d Cir. 2009).
                                             4
1        Accordingly, because the agency reasonably found that Li

2    failed     to   demonstrate   a    well-founded   fear   of   future

3    persecution, it did not err in denying asylum, withholding of

4    removal, and CAT relief, all of which were based on the same

5    factual predicate.     See Paul v. Gonzales, 444 F.3d 148, 156-

6    57 (2d Cir. 2006).

7        For the foregoing reasons, the petition for review is

8    DENIED.    As we have completed our review, any stay of removal

9    that the Court previously granted in this petition is VACATED,

10   and any pending motion for a stay of removal in this petition

11   is DISMISSED as moot.     Any pending request for oral argument

12   in this petition is DENIED in accordance with Federal Rule of

13   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

14   34.1(b).

15                                     FOR THE COURT:
16                                     Catherine O’Hagan Wolfe
17                                     Clerk of Court




                                        5